Title: Resolution Authorizing Payment to Certain French Creditors, 1 January 1785
From: Madison, James
To: 


In The House of Delegates January the 1st 1784 [1785]
Resolved that so much of the Petition of Savary De Valcoulon agent for Messrs Coulougnac and Company merchants of France, as sets forth, that in the year one thousand seven hundred and eighty one, Mr. Peter Pennet as agent for this State in France, was furnished with goods by the said Messrs Coulougnac & Co at a very low advance to a considerable amount, for which their accounts have been liquidated and a Warrant granted the Petitioner for the Balance adjudged to be due thereon, amounting to four thousand seven hundred and eighty five pounds fourteen shillings: That when the said goods were furnished the said Pennet he drew Bills of exchange in favor of the said Coulougnac & Co for the amount of their Claim, which were returned protested, and no allowance has been made them in the said settlement by way of damages in consequence of the said Protests, and praying relief is reasonable: And for ascertaining the damages which have accrued to the said Coulougnac & Co by reason of the said protests, that two persons be appointed one to be chosen by the Petitioner and the other by the Governor on the Part of this Commonwealth, to inquire into and settle the same upon commercial principles and that their report or the report of a third person, to be chosen by them, in case of disagreement Be binding between the Petitioner and the Commonwealth, which reports shall be made to the Executive for a Warrant to issue for such further to Congress to collect the Impost within this State [Virginia] as soon sum as shall be stated to be due to the said Messrs Coulougnac & Co.
Resolved that such other part of the said Petition as prays that funds may be provided for the immediate Payment of the said claim of Messrs Coulougnac & Co is reasonable.
